Exhibit (10.16)
BADGER METER, INC.
AMENDED AND RESTATED EXECUTIVE SUPPLEMENTAL PLAN II
(approved December 12, 2008 and retroactively effective on January 1, 2008)
Section 1. Establishment of Plan and Purpose
1.1 Establishment of Plan. Badger Meter, Inc. has established, effective as of
January 1, 2005, and amended and restated effective as of January 1, 2008, the
“Badger Meter, Inc. Amended and Restated Executive Supplemental Plan II” (the
“Plan”). This Plan applies only to compensation accruals occurring after
December 31, 2004. Accruals prior to that date are controlled by the terms of
the plan as in effect in 2004.
1.2 Purpose of the Plan. The Plan has been established to supplement the
benefits that eligible Participants will receive under the Company’s qualified
retirement plans. Section 401(a)(17) of the Internal Revenue Code of 1986, as
amended (the “Code”) limits the amount of compensation which can be considered
in determining benefits under a qualified retirement plan. Because of this rule,
the Company cannot contribute the same percentage of compensation on behalf of
the Participants that it can contribute on behalf of other employees. As a
result, the Company makes a limited contribution to its qualified retirement
plans on behalf of the Participants. The Company intends to supplement the
Participants’ benefits under the Company’s qualified retirement plans by
providing a supplemental benefit as determined under the terms of this Plan.
Section 2. Definitions and Construction
2.1 Definitions.
(a) Code. The Internal Revenue Code of 1986, as amended.
(b) Company. Badger Meter, Inc., a Wisconsin corporation, and any successor. The
Board of Directors of the Company, or those board members authorized by the
entire Board of Directors, shall act on behalf of the Company for purposes of
the Plan.
(c) Compensation. A Participant’s annual base pay from the Company.
(d) Employment. Employment within the Company.
(e) ERISA. The Employee Retirement Income Security Act of 1974, as amended.
(f) Memorandum Account. The account maintained for the Participant pursuant to
Section 4 below.
(g) Normal Retirement. The Participant’s Termination of Employment with the
Company on or after the date the Participant attains age 65.
(h) Participant. Each member of the Company’s Executive Committee who is
approved for participation in the Plan by the
Corporate Governance Committee of the Company’s Board of Directors.
(i) Plan. The Badger Meter, Inc. Amended and Restated Executive Supplemental
Plan II, as stated in this document and as amended from time to time.
(j) Plan Year. Each calendar year.
(k) Termination of Employment. As used herein, the term “Termination of
Employment” shall mean a Participant’s termination of employment from the
Company within the meaning of Code Section 409A, subject to the following
conditions:
(i) If the Participant takes a leave of absence from the Company for purposes of
military leave, sick leave or other bona fide leave of absence, the
Participant’s employment will be deemed to continue for

1



--------------------------------------------------------------------------------



 



the first six (6) months of the leave of absence, or if longer, for so long as
the Participant’s right to reemployment is provided by either by statute or by
contract. If the period of the leave exceeds six (6) months and the
Participant’s right to reemployment is not provided by either statute or
contract, the Participant will be considered to have incurred a Termination of
Employment on the first day of the seventh (7th) month of the leave of absence.
(ii) The Participant will be deemed to have incurred a Termination of Employment
when the level of bona fide services performed by the Participant for the
Company (whether as an employee or as an independent contractor) permanently
decreases to a level equal to twenty percent (20%) or less of the average level
of services performed by the Participant during the immediately preceding
thirty-six (36)-month period (or the Participant’s actual period of service, if
less). The Participant will not be deemed to have incurred a Termination of
Employment if the Participant continues to provide bona fide services to the
Company in any capacity (whether as an employee or an independent contractor) at
a level that is greater than twenty percent (20%) of the average level of
services performed by the Participant during the immediately preceding
thirty-six (36)-month period (or the Participant’s actual period of service, if
less).
2.2 Construction. The laws of the State of Wisconsin, as amended from time to
time, shall govern the construction and application of this Plan, except to the
extent that federal law preempts state law. All references to statutory sections
shall include the sections as amended from time to time or any other statute of
similar meaning.
Section 3. Eligibility
3.1 Commencement of Participation. Each eligible Participant shall begin
participating in this Plan on the date specified by the Corporate Governance
Committee of the Company’s Board of Directors (hereinafter, the Participant’s
“Commencement Date”).
3.2 Termination of Participation. The Participant’s right to participate in this
Plan shall cease on the earlier of: (a) the date of his Termination of
Employment; (b) the date the Company terminates the Plan; or (c) the date the
Company removes the Participant from continued participation in the Plan.
Section 4. Credited Amounts and Memorandum Account
4.1 Credited Contributions. As of the last day of each Plan Year prior to a
Participant’s termination of Employment, the Company shall make a contribution
to the Plan on behalf of such Participant in an amount equal to 7.5% of the
Participant’s Compensation for that Plan Year. Notwithstanding the foregoing,
with respect to the first Plan Year in which the Participant participates in the
Plan, the Company’s contribution under this Section 4.1 shall be determined
based only on the Compensation earned by the Participant after his Commencement
Date.
4.2 Credited Earnings
(a) As of the last day of each Plan Year prior to complete distribution of a
Participant’s Memorandum Account, the total amount credited to and remaining in
the Participant’s Memorandum Account relating to prior years’ contributions and
interest shall be credited with interest.
(b) Interest shall be credited at a rate equal to the prime rate of interest in
effect at the M&I Marshall & Ilsley Bank of Milwaukee, Wisconsin (or the
Company’s prime lender, if not the M&I) as of the first business day of that
Plan Year.
4.3 Memorandum Account.
(a) Solely for the purpose of measuring the total amount due to the Participant,
the Company shall maintain a Memorandum Account. The Company shall use the
Memorandum Account to keep records to determine the credited contribution and
credited earnings for each Plan Year. Within 30 days after the last day of each
Plan Year, the Company shall provide to the Participant, his beneficiary or
estate, a statement indicating the balance credited to the Memorandum Account.
(b) The Memorandum Account shall not represent specific investments or other
assets of the Company even if the Company has purchased insurance or accumulates
funds for the purpose of paying the Participant under

2



--------------------------------------------------------------------------------



 



this Plan. The Memorandum Account shall not constitute or be treated for any
reason as a trust for, property of, or a security interest for the benefit of,
the Participant, his beneficiary or estate. The Participant’s rights under this
Plan are limited to those of a general unsecured creditor of the Company; the
Plan constitutes a mere promise by the Company to make benefit payments in the
future.
Section 5. Benefit Distributions
5.1 General. As described in Sections 5.2 and 5.3, the amount payable to the
Participant at Normal Retirement or other termination of Employment shall be
determined by the amount, including earnings, credited to his Memorandum
Account.
5.2 Normal Retirement Benefit. Upon Normal Retirement, the Company will pay the
Participant’s accrued benefit in either of the following two methods, as elected
by the Participant in accordance with Section 5.6.
(a) A single lump sum paid on the first business day of the 7th month following
his Normal Retirement date; or
(b) Payments over 10 or fewer years as selected by the Participant, payable in
quarterly installment payments beginning on the first business day of the 7th
month following the date of the Participant’s Normal Retirement. The Company
shall determine the amount of each installment payment using the “declining
digits” method. The first year’s payments are based on 1/10 of the then current
balance and the second year’s installments are based on 1/9 of the then current
balance, and so on. The unpaid balance shall be credited with interest as
provided in Section 4.2. The first payment shall include two quarterly payments
in recognition of the delay in payment to the 7th month.
5.3 Benefit Upon Other Termination of Employment. Upon the Participant’s
Termination of Employment before Normal Retirement (whether such Termination of
Employment is the result of the Participant’s death, disability, or some other
circumstance), the Company will pay the accrued benefit to the Participant or
beneficiary in the form of a lump sum on the first business day of the 7th month
following the date of the Participant’s Termination of Employment.
5.4 Unforeseeable Emergency. Notwithstanding the provisions in this Section 5,
in the event of an “unforeseeable emergency” occurring in the personal affairs
of the Participant or beneficiary prior to or during the payout period, the Plan
Administrator shall accelerate the payout. The term “unforeseeable emergency”
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, or the Participant’s
dependent (as defined in Section 152 of the Code without regard to Code Sections
152(b)(1), 152(b)(2), and 152(d)(1)(B)), loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The amount
distributed with respect to an emergency may not exceed the amount necessary to
satisfy such emergency plus the amount necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).
5.5 Designation of Beneficiary. The Participant shall have the right to
designate a beneficiary or beneficiaries to receive any portion of his
Memorandum Account unpaid at his death. Such designation shall be effected by
filing written notification with the Plan Administrator in the form it
prescribes and may be changed from time to time by similar action. If the
Participant does not make such designation, any such unpaid portion of the
Participant’s benefit shall be paid to his estate. Upon the Participant’s death
after the date of the Participant’s Normal Retirement, the unpaid portion of the
Participant’s Memorandum Account shall be paid to the Participant’s beneficiary
(or his estate, if applicable) in the form selected by the Participant pursuant
to Section 5.6, provided such form is otherwise permitted by law. If the
Participant has not made an election as to the form of payment of his Memorandum
Account under Section 5.6 or if his death occurs prior to his Normal Retirement,
the unpaid portion of the Participant’s benefit shall be paid to his beneficiary
(or his estate, if applicable) in a single lump sum payment not later than
thirty (30) days after the date of the Participant’s death.
5.6 Payment Election. A Participant’s election as to the form of payment of his
Memorandum Account upon Normal Retirement shall be filed with the Plan
Administrator at the time he begins participation in the Plan on a form
designated by the Plan Administrator. The election shall specify the form of
distribution desired upon the Participant’s Normal Retirement. The Participant’s
initial election as to the form of payment of his Memorandum Account under such
circumstances must be made within thirty (30) days of the Participant’s
Commencement Date. Thereafter, the Participant’s election with respect to
payment of his Memorandum Account upon his Normal Retirement may only be changed
with respect to amounts earned in calendar years following the date on which the
election change is filed with

3



--------------------------------------------------------------------------------



 



the Plan Administrator. The Participant may not change his election with respect
to amounts previously contributed to the Plan. The Company shall establish
separate subaccounts as needed to identify amounts subject to different payment
elections. If the Participant fails to make an election as to the form of
payment of his Memorandum Account upon Normal Retirement, the Participant’s
benefit hereunder will be paid in a single lump sum on the first business day of
the 7th month following the date of the Participant’s Normal Retirement.
Section 6. Funding
     The Company intends that the arrangement described in this Plan be unfunded
for tax purposes and for purposes of Title I of ERISA. All benefits payable
pursuant to the Plan shall be paid for, or provided by, the Company from its
general assets. If the Company establishes a trust to assist the Company in
providing benefits under this Plan, the trust will conform to the terms of the
model trust as described in Revenue Procedure 92-64 or, if applicable,
subsequent regulatory guidance.
Section 7. Administrative Provisions
7.1 Administrator. The Company is the administrator of the Plan and determines
the amount and character of all Plan benefits. The Company has the authority and
discretion to interpret the Plan, to promulgate and revise rules pertaining to
the Plan, and to make any other determination which it deems necessary or
advisable for the administration of the Plan. The Company’s decisions with
respect to the Plan are final.
7.2 Administrative Duties. With the exception of the duties specified in
Section 7.3, the Company may delegate its duties to any officer, employee or
advisory committee. However, the Participant may not, in any event or
circumstance, exercise discretion or control on behalf of the Company with
respect to his own Plan benefits. As of the effective date of this Plan, the
Company has delegated its administrative duties to the non-Participant members
of the Badger Meter, Inc. Corporate Governance Committee. The Company may remove
such persons and appoint replacements as it determines appropriate.
7.3 Termination and Amendment. The Company, by written resolution of its Board
of Directors, may terminate, suspend, alter or amend this Plan at any time. The
Participant shall be vested in his Memorandum Account as of the date that the
Plan is terminated, suspended, altered or amended and the amount provided under
the Plan shall continue to be paid to the Participant, his beneficiary or estate
as provided under this Plan. No amendment may deprive a Participant of a benefit
accrued prior to the amendment, including earnings credited to the account
balance, without the Participant’s consent. Likewise, the Company may not,
without the consent of the affected Participant or his designated beneficiary or
beneficiaries, terminate the Plan or amend it in any manner that would cause the
imposition of additional tax on the Participant or his designated beneficiary or
beneficiaries under Code section 409A.
Section 8. General Provisions
8.1 No Pledge. No person eligible to receive any payment under this Plan shall
have the right to pledge, assign, transfer, sell, or otherwise dispose of all or
any portion of such payment, either directly or by operation of law, including,
but not by way of limitation, execution, levy, garnishment, attachment, pledge
or bankruptcy.
8.2 Continued Employment. Nothing in this Plan shall be construed or interpreted
as giving the Participant the right to be retained by the Company or impair the
Company’s right to terminate his services.
8.3 Forfeiture for Cause. If a Participant’s Employment is terminated for Cause,
his benefits under this Plan shall be fully and completely forfeited. “Cause”
means, as determined by the Company, the Participant’s intentional dishonest or
illegal conduct in connection with his performance of services for the Company.
8.4 Gender and Number. Except when otherwise indicated by the context, any
masculine terminology used herein shall also include the feminine gender, and
the definition of any term herein in the singular shall also include the plural.
8.5 Successors. This Plan shall inure to the benefit of and shall be enforceable
by the Company, its successors and assigns.
8.6 Withholding. The Company shall have the right to deduct from all payments
made from the Plan, or from any other amount owed to the Participant or his
beneficiary, any Federal, state, or local income or payroll taxes (including all
taxes required under the Federal Insurance Contributions Act) that the Company
determines required by law to be

4



--------------------------------------------------------------------------------



 



withheld with respect to such payments. If the amount so withheld by the Company
is insufficient for such purpose, then the Company may require the Participant
or his beneficiary to pay to the Company, upon its demand, or otherwise make
arrangements satisfactory to the Company for payment of, such amount as may be
requested by the Company in order to satisfy the Company’s obligation to
withhold any such taxes.
8.7 Notice. All notices, designations or reports provided for in this Plan shall
be in writing and delivered personally or by registered or certified mail,
return receipt requested. In the case of the Company, correspondence shall be
addressed to the Company’s principal business office. In the case of the
Participant or his beneficiary, correspondence shall be addressed to his or his
beneficiary’s home address as shown on the records of the Company.
8.8 Indemnification. The Company shall indemnify each individual who is
responsible for administering the Plan against all claims, losses, damages, and
expenses, including counsel fees, incurred by such individual and any liability,
including any amounts paid in settlement with the Company’s approval arising
from the individual’s actions or failure to act, except when the act or omission
is judicially determined to be misconduct or willful misconduct of the
individual.
Section 9. Claims Appeal Procedure
9.1 Initial Appeal. In the event a Participant disagrees with the determination
of the Corporate Governance Committee of the Board of Directors, or any
successor committee thereto (the “Committee”), regarding the Participant’s right
to benefits hereunder, the Participant must submit his written request for
reconsideration to the Committee setting forth the basis for his disagreement.
The Committee shall review the claim and provide a written response within
60 days after receipt of the claim, although the Committee may extend this
period to 120 days by notice to the Participant within the initial 60-day
period.
9.2 Review of Denial. If the Participant disagrees with the Committee’s
determination on review, the Participant may file a written objection within
60 days from the date of the Committee’s written response requesting review by
the Board of Directors. The Board of Directors’ decision will be transmitted to
the Participant within 60 days of receipt of the written objections, although
the Board of Directors may extend this period to 120 days by written notice to
the Participant within the initial 60-day period. The Board of Directors’
decision on appeal shall be final and binding on all parties.

5